NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL ANTHONY ROBLEDO, AKA Paul                  No.    17-15979
Robledo, AKA Paul A. Robledo,
                                                D.C. No. 2:14-cv-01864-JAT
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

NICOLE TAYLOR, Dr./ Psychologist at
ASPC-Florence,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Arizona state prisoner Paul Anthony Robledo, AKA Paul Robledo, AKA

Paul A. Robledo, appeals pro se from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Robledo

failed to raise a genuine dispute of material fact as to whether defendant knew of

and disregarded an excessive risk to Robledo’s mental health. See id. at 1057-60

(a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      We reject as unsupported by the record Robledo’s contention that the district

court failed to consider his motion for reconsideration under Federal Rule of Civil

Procedure 60(b)(3).

      Robledo’s motion to file an oversized reply brief (Docket Entry No. 78) is

granted. The Clerk shall file the reply brief at Docket Entry No. 80.

      All other pending motions are denied.

      AFFIRMED.




                                           2                                    17-15979